DETAILED ACTION
In the response filed April 21, 2022, the Applicant amended claims 1-3, 5-9, 11-15, and 20.  Claims 1, 13, and 20, are further amended and claims 3 and 15 are canceled as a result of the Examiner’s Amendment included herein (as authorized by Seaton Curran, registration number 62,026, on June 9, 2022).  Claims 1, 2, 4-14, and 16-20 are pending and currently under consideration for patentability. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejection of amended claims 1, 2, 4-14, and 16-20, under 35 U.S.C. 101 have been considered.  Although the examiner did not find all of Applicant’s arguments persuasive, the examiner was persuaded that the current amended claims recite a combination of additional elements (e.g. generating an escrowed award record associated with the corresponding patron activity, the generated escrowed award record including the corresponding patron ID, the corresponding session ID, corresponding award fulfilment instructions including the selected promotional award, the property ID, and the device ID, a notification program file including an award notification message, a routing code written in JSON programming language for routing the award notification message comprising: a trip ID, a routing key, the corresponding patron ID, an event timestamp, the device ID, the property ID, and a device type, and a corresponding qualification status indicator written in JSON programming language indicating qualified status; and modifying the award escrow data file to include the generated escrowed award record; a trigger event feed processor configured to randomly generate a trigger event signal; a random celebration award processor programmed to execute algorithm steps of: receiving a triggering event signal from the trigger event feed processor and responsively accessing the award escrow data file and selecting escrowed award records having qualification status indicators indicating qualified status; and querying notification program files associated with the selected escrowed award records and transmitting the queried notification program files to a prize notification delivery system processor; wherein the prize notification delivery system processor is programmed to execute algorithm steps of identifying property IDs included in routing codes of each queried notification program file and routing the queried notification program files to corresponding player tracking servers associated with the identified property IDs; wherein each corresponding player tracking server distributes the routed notification program files to corresponding EGMs based on device IDs included in the routed notification program files to cause each corresponding EGM to display a corresponding award notification message substantially simultaneously) that together serve to integrate the abstract idea into a practical application.  Specifically, the additional elements recite a specific manner of generating award records of users and distributing routed notifications to users that qualify for awards based on the user’s personalized information throughout multiple locations.  Thus, the claims are eligible because the claim as a whole meaningfully integrates the method of organizing human activity into a practical application. 

Applicant’s arguments, with respect to the rejection of amended claims 1, 2, 4-14, and 16-20, under 35 U.S.C. 103 have been considered, and are persuasive.  Although the cited art teaches a system for a gaming system that includes a rewards server and a player tracking server connected to game machines to determine rewards, the claims more narrowly define an approach where the system generates an escrowed awards record that includes a writing code comprising specific values and status indicators to route award notification messages.  Specifically, the amended claims require “generating an escrowed award record associated with the corresponding patron activity, the generated escrowed award record including the corresponding patron ID, the corresponding session ID, corresponding award fulfilment instructions including the selected promotional award, the property ID, and the device ID, a notification program file including an award notification message, a routing code written in JSON programming language for routing the award notification message comprising: a trip ID, a routing key, the corresponding patron ID, an event timestamp, the device ID, the property ID, and a device type, and a corresponding qualification status indicator written in JSON programming language indicating qualified status; and modifying the award escrow data file to include the generated escrowed award record,” and the Examiner agrees that the combination of references do not appear to disclose the detailed combination of functions/features.  The rejection of claims 1, 2, 4-14, and 16-20, under 35 U.S.C. 103 have been withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in correspondence with Seaton Curran (registration number 62,026) on June 9, 2022.  The application has been amended as follows: 

1.  (Currently Amended)  A networked computer system for simultaneously displaying award notifications on electronic gaming machines (EGMs) at different casino properties, comprising:
a plurality of player tracking servers located at each of the different casino properties, each player tracking server coupled to a corresponding plurality of EGMs located at a corresponding casino property and configured to monitor patron wagering activity at the corresponding plurality of EGMs, each EGM including a display device and a gaming processor for displaying images on the display device;
an award data store configured to store a database including an award escrow data file including escrowed award records, each escrowed award record including a corresponding promotional award and a qualification status indicator indicating at least one of a qualified status and an unqualified status, the award escrow data file including a plurality of qualified escrowed award records indicating qualified status and a plurality of unqualified escrowed award records indicating unqualified status; and
a promotions management computer server coupled to the plurality of player tracking servers, the promotions management computer server including:
a player session events processor programmed to execute algorithm steps of receiving a patron activity data file from a player tracking server indicating corresponding patron activity, the patron activity data file including a corresponding patron ID associated with a patron, a corresponding session ID associated with the corresponding patron activity, patron activity data associated with the corresponding patron activity, a property ID indicating a corresponding casino property, and a device ID associated with a corresponding EGM;
a promotion qualification processor programmed to execute algorithm steps of:
receiving the patron activity data file from the player session events processor;
determining whether the patron activity data indicates a qualifying promotional event by accessing a promotional event data file including a list of qualifying events and determining if the corresponding patron activity matches a qualifying event included in the list of qualifying events; and
modifying the patron activity data file to include a qualification designation tag upon determining the corresponding patron activity matches a qualifying event included in the list of qualifying events;
a random celebration session processor programmed to execute algorithm steps of:
receiving the modified patron activity data file from the promotion qualification processor including the qualification designation tag;
selecting a promotional award;



generating an escrowed award record associated with the corresponding patron activity, the generated escrowed award record including the corresponding patron ID, the corresponding session ID, 
corresponding award fulfilment instructions including the selected promotional award, the property ID, and the device ID, 
a notification program file including an award notification message, 
a routing code written in JSON programming language for routing the award notification message comprising: a trip ID, a routing key, the corresponding patron ID, an event timestamp, the device ID, the property ID, and a device type, and
a corresponding qualification status indicator written in JSON programming language indicating qualified status; and
modifying the award escrow data file to include the generated escrowed award record; 
a trigger event feed processor configured to randomly generate a trigger event signal;
a random celebration award processor programmed to execute algorithm steps of:
receiving a triggering event signal from the trigger event feed processor and responsively accessing the award escrow data file and selecting escrowed award records having qualification status indicators indicating qualified status; and
querying notification program files associated with the selected escrowed award records and transmitting the queried notification program files to a prize notification delivery system processor;
wherein the prize notification delivery system processor is programmed to execute algorithm steps of identifying property IDs included in routing codes of each queried notification program file and routing the queried notification program files to corresponding player tracking servers associated with the identified property IDs;
wherein each corresponding player tracking server distributes the routed notification program files to corresponding EGMs based on device IDs included in the routed notification program files to cause each corresponding EGM to display a corresponding award notification message substantially simultaneously.

2.  (Previously Presented)  The networked computer system of claim 1, wherein the random celebration session processor is programmed to:
determine an award liability value based on qualified escrowed award records upon modifying the award escrow data file; and
select the promotional award based on the determined award liability value.

3.  (Canceled)

4.  (Previously Presented)  The networked computer system of claim 1, wherein the promotional management computer server is coupled to a casino management system server, the casino management system server including a data store including a plurality of patron account records associated with a plurality of patrons, the processor of the promotional management computer server is programmed to transmit the award fulfilment instructions to the casino management system server, the corresponding award fulfilment instructions cause the casino management system server to identify each patron account record associated with each patron ID and modify each patron account record to include the promotional awards.

5.  (Previously Presented)  The networked computer system of claim 1, wherein the random celebration session processor is programmed to:
receive a subsequent signal from the least one player tracking server including the corresponding session ID and subsequent patron activity data associated with corresponding patron activity;
access the award escrow data file and identify the escrowed award record associated with the corresponding session ID; 
determine whether the subsequent patron activity data indicates a disqualifying promotional event; and
upon determining the subsequent patron activity data indicates a disqualifying promotional event, modify the identified escrowed award record to change the qualification status indicator to unqualified status.

6.  (Previously Presented)  The networked computer system of claim 1, wherein the database includes a promotional award selection file including a plurality of promotional awards and selection probabilities associated with each promotional award, the random celebration session processor programmed to randomly select the promotional award using the promotional award selection file.

7.  (Previously Presented)  The networked computer system of claim 6, wherein the promotional award selection file includes a plurality of tiered groups of promotional awards, each tiered group associated with a different patron ranking level, the random celebration session processor programmed to:
identify a patron ranking level associated with the corresponding patron; and
select the promotional award from the corresponding tiered group of promotional awards associated with the identified patron ranking level.

8.  (Previously Presented)  The networked computer system of claim 1, wherein the random celebration session processor is programmed to:
determine an award liability value upon determining the patron activity data indicates a qualifying promotional event by accessing the award escrow data file and calculating the award liability value equal to a sum of the promotional awards included in escrowed award records having qualification status indicator indicating qualified status; and
select the promotional award based on the determined award liability value.

9.  (Previously Presented)  The networked computer system of claim 1, wherein each corresponding EGM displays a bonus wheel upon receiving a corresponding routed notification program file.

10.  (Original)  The networked computer system of claim 8, wherein the database includes a plurality of promotional award paytables including a plurality of awards, the plurality of promotional award paytables including a high-value award paytable and a low-value award paytable, the high-value award paytable including awards having a higher monetary value than awards included in the low-value paytable.

11.  (Previously Presented)  The networked computer system of claim 10, wherein the random celebration session processor is programmed to select the promotional award from the high-value award paytable or the low-value award paytable based on the determined award liability value.

12.  (Previously Presented)  The networked computer system of claim 11, wherein the random celebration session processor is programmed to select the promotional award from the low-value award paytable if the determined award liability value is greater than a predefined liability award liability value.

13.  (Currently Amended)  A method of operating a networked computer system for simultaneously displaying award notifications on electronic gaming machines (EGMs) at different casino properties, the networked computer system including a plurality of player tracking servers located at each of the different casino properties, a database, and a promotions management computer server coupled to the plurality of player tracking servers, each player tracking server located at a different casino gaming property and coupled to a corresponding plurality of EGMs located at a corresponding casino property, each player tracking server configured to detect patron activity at the corresponding plurality of EGMs, each EGM including a display device and a gaming processor for displaying images on the display device, the method including a processor of the promotions management computer server executing an algorithm to perform the steps of:
generating and storing an award escrow data file including escrowed award records in the database, each escrowed award record including a corresponding promotional award and a qualification status indicator indicating at least one of a qualified status and an unqualified status, the award escrow data file including a plurality of qualified escrowed award records indicating qualified status and a plurality of unqualified escrowed award records indicating unqualified status;
receiving a patron activity data file from a player tracking server indicating corresponding patron activity, the patron activity data file including a corresponding patron ID associated with a patron, a corresponding session ID associated with the corresponding patron activity, patron activity data associated with the corresponding patron activity, a property ID indicating a corresponding casino property, and a device ID associated with a corresponding EGM;
determining whether the patron activity data indicates a qualifying promotional event by accessing a promotional event data file including a list of qualifying events and determining if the corresponding patron activity matches a qualifying event included in the list of qualifying events;
modifying the patron activity data file to include a qualification designation tag upon determining the corresponding patron activity matches a qualifying event included in the list of qualifying events;
selecting a promotional award; 



generating an escrowed award record associated with the corresponding patron activity, the generated escrowed award record including the corresponding patron ID, the corresponding session ID, 
corresponding award fulfilment instructions including the selected promotional award, the property ID, and the device ID, 
a notification program file including an award notification message, 
a routing code written in JSON programming language for routing the award notification message comprising: a trip ID, a routing key, the corresponding patron ID, an event timestamp, the device ID, the property ID, and a device type, and
a corresponding qualification status indicator written in JSON programming language indicating qualified status; and
modifying the award escrow data file to include the generated escrowed award record; 
receiving a triggering event signal and responsively accessing the award escrow data file and selecting escrowed award records having qualification status indicators indicating qualified status; and
querying notification program files associated with the selected escrowed award records;
identifying property IDs included in routing codes of each queried notification program file and routing the queried notification program files to corresponding player tracking servers associated with the identified property IDs;
wherein each corresponding player tracking server distributes the routed notification program files to corresponding EGMs based on device IDs included in the routed notification program files to cause each corresponding EGM to display a corresponding award notification message substantially simultaneously.

14.  (Previously Presented)  The method of claim 13, including the processor performing the steps of:
determining an award liability value based on qualified escrowed award records upon modifying the award escrow data file; and
selecting the promotional award based on the determined award liability value.

15.  (Canceled)  

16.  (Previously Presented)  The method of claim 13, wherein the promotional management computer server is coupled to a casino management system server, the casino management system server including a data store including a plurality of patron account records associated with a plurality of patrons, the method including the processor performing the step of transmitting the award fulfilment instructions to the casino management system server, the corresponding award fulfilment instructions cause the casino management system server to identify each patron account record associated with each patron ID and modify each patron account record to include the promotional awards.

17.  (Original)  The method of claim 13, including the processor performing the steps of:
receiving a subsequent signal from the least one player tracking server including the corresponding session ID and subsequent patron activity data associated with corresponding patron activity;
accessing the award escrow data file and identifying the escrowed award record associated with the corresponding session ID; 
determining whether the subsequent patron activity data indicates a disqualifying promotional event; and
upon determining the subsequent patron activity data indicates a disqualifying promotional event, modifying the identified escrowed award record to change the qualification status indicator to unqualified status.

18.  (Original)  The method of claim 13, wherein the database includes a promotional award selection file including a plurality of promotional awards and selection probabilities associated with each promotional award, the method including the processor performing the step of randomly selecting the promotional award using the promotional award selection file.

19.  (Original)  The method of claim 13, wherein the database includes a plurality of promotional award paytables including a plurality of awards, the plurality of promotional award paytables including a high-value award paytable and a low-value award paytable, the high-value award paytable including awards having a higher monetary value than awards included in the low-value paytable, the method including the processor performing the steps of:
accessing the award escrow data file and calculating an award liability value equal to a sum of the promotional awards included in escrowed award records having qualification status indicator indicating qualified status; and
selecting the promotional award from the high-value award paytable or the low-value award paytable based on the determined award liability value.

20.   (Currently Amended)  One or more non-transitory computer-readable storage media, having computer-executable instructions embodied thereon for operating networked computer system for simultaneously displaying award notifications on electronic gaming machines (EGMs) at different casino properties, the networked computer system including a plurality of player tracking servers located at each of the different casino properties, a database, and a promotions management computer server coupled to the plurality of player tracking servers, each player tracking server located at a different casino gaming property and coupled to a corresponding plurality of EGMs located at a corresponding casino property, each player tracking server configured to detect patron activity at the corresponding plurality of EGMs, each EGM including a display device and a gaming processor for displaying images on the display device, wherein when executed by at least one processor of the promotions management server, the computer-executable instructions cause the at least one processor to execute an algorithm to:
generate an award escrow data file including escrowed award records, each escrowed award record including a corresponding promotional award and a qualification status indicator indicating at least one of a qualified status and an unqualified status, the award escrow data file including a plurality of qualified escrowed award records indicating qualified status and a plurality of unqualified escrowed award records indicating unqualified status; 
receive a patron activity data file from a player tracking server indicating corresponding patron activity, the patron activity data file including a corresponding patron ID associated with a patron, a corresponding session ID associated with corresponding patron activity, patron activity data associated with the corresponding patron activity, a property ID indicating a corresponding casino property, and a device ID associated with a corresponding EGM;
determine whether the patron activity data indicates a qualifying promotional event by accessing a promotional event data file including a list of qualifying events and determining if the corresponding patron activity matches a qualifying event included in the list of qualifying events;
modify the patron activity data file to include a qualification designation tag upon determining the corresponding patron activity matches a qualifying event included in the list of qualifying events;
select a promotional award; and



generate an escrowed award record associated with the corresponding patron activity, the generated escrowed award record including the corresponding patron ID, the corresponding session ID, 
corresponding award fulfilment instructions including the selected promotional award, the property ID, and the device ID, 
a notification program file including an award notification message, 
a routing code written in JSON programming language for routing the award notification message comprising: a trip ID, a routing key, the corresponding patron ID, an event timestamp, the device ID, the property ID, and a device type, and
a corresponding qualification status indicator written in JSON programming language indicating qualified status; and
modify the award escrow data file to include the generated escrowed award record; 
receive a triggering event signal and responsively access the award escrow data file and selecting escrowed award records having qualification status indicators indicating qualified status; and
query notification program files associated with the selected escrowed award records;
identify property IDs included in routing codes of each queried notification program file and route the queried notification program files to corresponding player tracking servers associated with the identified property IDs;
wherein each corresponding player tracking server distributes the routed notification program files to corresponding EGMs based on device IDs included in the routed notification program files to cause each corresponding EGM to display a corresponding award notification message substantially simultaneously.


Allowable Subject Matter
Claims 1, 2, 4-14, and 16-20, are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is: 
Kelly et al. (U.S. Pub. No. 2014/0141868 A1, May 22, 2014), hereinafter Kelly; 
Frerking (U.S. Pub. No. 2008/0076571 A1, March 27, 2008), hereinafter Frerking; 
Shuster (U.S. Pub. No. 2011/0250974 A1, October 13, 2011, hereinafter Shuster; 
Smith et al. (U.S. Patent No. 8,662,982 B1, March 4, 2014), hereinafter Smith; 
Hing et al., “Do advertising and promotions for online gambling increase gambling consumption? An exploratory study,” (published in International Gambling Studies, Volume 14, Issue 3, April 2014, Pages 394-409), hereinafter Hing.

Kelly discloses a system, method and apparatus for a gaming system.  The gaming system includes a rewards server and a separate gaming or slot accounting server.  The system further includes a separate player tracking server and one or more game machines.  The game machines may include a base game, rewards tracking module, and a game management module.
Frerking discloses a system and method for providing a configurable player tracking module display for a gaming device which is controlled to change colors/text/graphics to indicate the condition of (1) the gaming device, (2) the interface between the player of the gaming device or (3) the player tracking system.
Shuster discloses a method and apparatus for providing a simulated game of chance using a predetermined set of outcomes determined by a gaming machine for a game of chance based on a first specified wager amount or amounts per game and a specified total number of games, using a simulator.  The predetermined set of outcomes may be determined at the gaming machine more than a specified period of time prior to providing the simulated game.  The simulator provides simulated games of chance in response to user input specifying second wager amounts independently of the first wager amount or amounts, in which the results of the simulated games are determined from the predetermined set of outcomes.
Smith discloses a method for a game includes providing a plurality of individual gaming machines for playing a base game, where an outcome of each gaming machine is determined at least in part by chance, and communicatively coupling a progressive bonus apparatus to said plurality of individual gaming machines.  The method includes creating value elements and inserting them onto individual gaming machines in a bank of gaming machines.
Hing explores whether and how advertising and promotion of Internet gambling contributes to increased consumption of gambling through (1) attracting new players; (2) increasing gambling by existing users; (3) triggering gambling by problem gamblers attempting to curtail their gambling; (4) attracting lapsed users; and (5) causing longer gambling sessions. 
As per claim 1 (representative of claims 13 and 20), the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “generating an escrowed award record associated with the corresponding patron activity, the generated escrowed award record including the corresponding patron ID, the corresponding session ID, corresponding award fulfilment instructions including the selected promotional award, the property ID, and the device ID, a notification program file including an award notification message, a routing code written in JSON programming language for routing the award notification message comprising: a trip ID, a routing key, the corresponding patron ID, an event timestamp, the device ID, the property ID, and a device type, and a corresponding qualification status indicator written in JSON programming language indicating qualified status; and modifying the award escrow data file to include the generated escrowed award record.”  
This combination of functions/features would not have been obvious to a PHOSITA in view of the prior art.  Claims 2, 4-12, 14, and 16-19, depend upon independent claims 1 and 13 have all the limitations of claims 1 and 13, and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621   

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621